PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/039,263
Filing Date: 25 May 2016
Appellant(s): SPATARO et al.



__________________
Leslie Streeter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 10, 2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 24, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1 and 2 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0276076 issued to Resconi et al.
Resconi discloses a 1-butene polymer optionally containing from 0-30% by mol of ethylene, propylene, or alpha-olefin units (abstract).  The polymer has a molecular weight distribution of less than 4, a melt flow rate according to ISO 1133 (190°C, 2.16 kg) of 200-1000 g/10 min, an intrinsic viscosity measured in tetrahydronaphthalene at 135°C of lower than 0.8 dl/g, and an isotactic pentad fraction (mmmm) measured with 13C NMR operating at 100.61 MHz of greater than 90% (abstract and sections [0009]-[0014]).  The 1-butene polymer has a melting point higher than 90°C (section [0013]).  
Thus, Resconi teaches the invention of claims 1 and 2 with the exceptions (a) a melting point lower than 90°C and (b) the polymer composition is a hot melt adhesive composition.  
	Regarding exception (a), while Resconi teaches a melting point higher than 90°C, this disclosure would have suggested a melting point of 89.9°C or even 89.0°C based on the reasonable expectation that the suggested value is so close to the disclosed value that the same desirable properties would be expected in either case.  See Titanium Metals Corp. v. Banner, 778 In re Woodruff, 16 USPQ2d 1934; In re Aller, 105 USPQ 233.  In the present case, applicant has not attached any criticality to the claimed melting point lower than 90°C, and said disclosure of a melting point lower than 110°C, preferably lower than 100°C, would seem to allay any suggestion of criticality.  Thus, exception (a) is held to be obvious over the cited prior art. 
Regarding exception (b), applicant’s components (B), (C), and (D) are optional in claim 1 and the recitation of “hot melt adhesive” is a preamble recitation.  As such, said recitation has not been given patentable weight.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie.  
Claims 1-5 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0276076 issued to Resconi et al. in view of U S2004/0115456 issued to Kanderski et al. and US 2005/0119428 issued to Minami et al. 
In the alternative, claims 1 and 2 are rejected over Resconi in view of Kanderski and Minami.  As set forth above, Resconi teaches the invention of claims 1 and 2 with the exceptions (a) a melting point lower than 90°C and (b) the polymer composition is a hot melt adhesive composition.  Exception (a) is held to be obvious over the Resconi reference for the reasons set forth above.  Regarding exception (b), in the event the hot melt adhesive recitation is given patentable weight, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high melt flow 1-butene copolymer composition of Resconi with known additives to render said composition useful as a hot melt adhesive.  
Specifically, Kanderski discloses a hot melt adhesive composition comprising 4-50% of a propylene random copolymer (i.e., base polymer), 20-65% of a tackifier, 0-40% of a plasticizer, 0.-3% of a stabilizer, 0-40% of a wax, 0-60% of an atactic poly-alpha-olefin, and 0-40% of a secondary polymer (abstract and sections [0035]-[0043]).  Suitable tackifiers include aliphatic hydrocarbon resins, polyterpene resins, natural terpenes, rosins, etc. (section [0054]-[0064]).  Suitable plasticizers include mineral oils (section [0066]).  The secondary polymer may be a polyurethane, ethylene methylacrylate, ethylene vinyl acetate, etc. (sections [0087]-[0089]).  The hot melt adhesive composition is useful for making disposable hygienic articles, flexible packaging, wood working, etc. (abstract). 
Similarly, Minami discloses a highly flowable 1-butene polymer suitable for use as a hot melt adhesive (abstract and sections [0019] and [0020]).  The butane polymer may be modified 
Thus, both Minami and Kanderski teach it is known to modify polyolefin compositions with additives, such as tackifiers and plasticizers, to render said compositions useful as hot melt adhesives.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Resconi butane copolymer composition with at least a secondary polymer, a tackifiers, and a plasticizer, as taught by Minami and Kanderski, in the amounts taught by Kanderski, in order to expand the applications of said butane copolymer composition and render said composition useful as a hot melt adhesive.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 1-3 stand rejection as being obvious over the cited prior art. 
Regarding claim 4, while the cited prior art fails to explicitly teach the claimed viscosity, it is reasonable to presume that said property limitation would obviously be met by the Resconi invention having the modified hot melt adhesive additives as taught by Minami and Kanderski, in the amounts taught by Kanderski.  Support for said presumption is found in the use of similar materials used to produce a like hot melt adhesive product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said 
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of plasticizer, which are typically employed for viscosity control (i.e., lower viscosity) (Kanderski, section [0066]), in order to achieve a desired viscosity for an intended use.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  Thus, claim 4 stands alternately rejected as being obvious over the cited prior art.  
Regarding claim 5, both Minami and Kanderski teach hot melt adhesive compositions are useful for packaging products.  Hence, claim 5 also stands rejected along with parent claim 1.
  
Claim 6 stands rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0276076 issued to Resconi et al. in view of U S2004/0115456 issued to Kanderski et al. and US 2005/0119428 issued to Minami et al. as applied to claim 1 above and in further view of US 5,240,530 issued to Fink.
Resconi, Kanderski, and Minami fail to teach the use of the hot melt adhesive in a tufted or needlepunched carpet.  However, said use of hot melt adhesives are well known in the art of carpets, especially tufted carpets.  For example, Fink teaches hot melt adhesives are known adhesive compositions for the adhering tufts to a primary backing and for adhering a secondary backing to a tufted primary backing (col. 1, lines 17-30 and col. 2, lines 18-64).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .  

(2) Response to Argument
Appellant traverses the above rejections of the claims over the Resconi reference by asserting the rejection is based upon a rationale contrary to the teachings of Resconi since the reference teaches a 1-butene polymer having a melting point higher than 90°C, while the claim is limited to a 1-butene polymer having a melting point lower than 90°C (Brief, paragraph spanning pages 11-12).  Specifically, Appellant argues the stated objective of Resconi is to produce a 1-butene polymer having a high melting point, as disclosed as higher than 90°C (Brief, page 13, 2nd paragraph).  Appellant notes the working examples of Resconi have a melting point of 103°C and that no other examples of a melting point of less than 103°C are disclosed (Brief, page 13, 2nd and 3rd paragraphs).  Appellant asserts the rejection is based “solely upon the generic language provided in Resconi which states that the 1-butene polymer disclosed therein may have a melting point of ‘higher’ than 90°C” (Brief, page 13, 3rd paragraph).  Appellant concludes that the expectations of a skilled artisan “are unambiguously determined by the explicit language of Resconi in that the compositions should have a melting point higher than 90°C” (Brief, page 13, 4th paragraph).  As such, Appellant states, “The Examiner has committed reversible error in extrapolating an expectation that is contrary to the explicit teachings found in the prior art” (Brief, paragraph spanning pages 13-14).   
In response, first, it is noted the Resconi reference is not limited to its working examples having a melting point of 103°C or more.  “Disclosed examples and preferred embodiments do In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Second, while the Resconi reference does not explicitly teach a melting point lower than 90°C, as set forth above, in the absence of a showing of criticality, the claimed melting point is held to be obvious over the said reference. It is well established by the courts that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are closes enough such that one skilled in the art would have expected them to have the same properties.  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (citing Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed. Cir. 1985).  See also MPEP 2144.05, I, Overlapping, Approaching, and Similar Ranges, Amounts, and Proportions, which states the following: 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining “[t]hat which infringes if later anticipates if earlier”); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) (“Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys.”); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., “not substantially less than 13%,” “not substantially below 17%,” and “between about 13[%] and 20%”); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious).

See in particular In re Scherl, which states the following:
The angle used by Anderson is shown and admitted to be as much as 90° and the angle used by appellant is at least 120°. A difference of but thirty degrees in the respective angles, in the absence of proof to the contrary, is one of degree only. 
Appellant’s specification does not state that a particular range is critical but describes a groove that "may have an included angle of around 120° to around 150°." Obviously, it cannot be said that such a description is a clear disclosure that the use of an angle of at least 120° is critical. The terms "may have" and "around" do not definitely indicate the use only of an angle of 120° or suggest that an angle, say, of 90° would not be suitable to accomplish the desired result. Other statements made in the specification together with examples cited therein are likewise clearly insufficient from the standpoint of factual evidence to establish a showing of critical superiority.

As stated in the Final Rejection, Appellant has not established any criticality for the claimed melting point lower than 90°C and Appellant’s own disclosure of “lower than 110°C.; such as lower than 100°C. and lower than 90°C” (specification, section [0014]) and the lack of any melting point limitation in the original claims, would seem to allay any suggestion of criticality.  In other words, Appellant has not shown there would be a significant and unexpected difference in properties for the claimed polyolefin composition comprising the recited 1-butene copolymer having a melting temperature of less than 90°C versus a polyolefin composition comprising a 1-butene copolymer having a melting temperature higher than 90°C, as taught by the prior art. It is asserted that a melting point of 89.9° for the copolymer would be expected to provide similar properties in the claimed polyolefin composition as a melting point of 90.1° since said melting points are so close in value.  
In response, Appellant argues this assertion of having similar properties at temperatures lower and higher than 90°C is contrary to the explicit teachings of Resconi and based upon the subjective belief of the Examiner (Brief, page 14, 1st and 2nd paragraphs).  Appellant argues the Examiner has not pointed to concrete evidence to support this underlying rationale (Brief, page st paragraph). To reply, said assertion of similar properties is not based upon the subjective belief of the Examiner, but rather, as set forth above, consistent case law.  The courts have established a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.  In re Peterson, citing Titanium Metals Corp. v. Banner.  Hence, a proper prima facie case of obviousness has been set forth and Appellant has not met their burden of showing criticality for the claimed range or other evidence of non-obviousness.  Certainly Appellant has not pointed to any persuasive evidence or proffered an argument that a person of skill in the art would have expected materially different properties in a polyolefin composition comprising a 1-butene copolymer having a melting point of just under 90°C versus one with a melting point of just over 90°C.  
In response to the burden of showing criticality or unexpected results achieved from the claims melting point range of lower than 90°C, Appellant asserts the claimed melting point of lower than 90°C itself is unexpected in view of the teachings of Resconi (Brief, page 17, 1st paragraph).  Appellant states, “Not only does the Applicant recognize that the melting temperature of the 1-butene polymer as being a critical feature of the polymer, but so does Resconi” (Brief, page 17, 2nd paragraph).  Appellant notes the 1-butene polymers as claimed are different in kind when compared to the 1-butene polymers of Resconi (Brief, page 17, 3rd paragraph).  Appellant argues the claimed melting temperature is critical because it is what distinguishes the invention from the prior art (Brief, paragraph spanning pages 17-18).  Then, Appellant asserts the Examiner’s requirement that Appellant must show criticality is misplaced since this is not a situation of a compositional based range resulting in an unexpected result (Brief, paragraph spanning pages 17-18).  

 	Second, it is well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as change in size, concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result.  In re Woodruff, 16 USPQ2d 1934; In re Aller, 105 USPQ 233.  As set forth above, a proper prima facie case of obviousness has been established and the burden was properly shifted to appellant to show the claimed invention would not have been obvious.  Appellant has not met this burden.  
Third, it is unclear how said melting point of lower than 90°C can be critical to appellant’s invention since the original claims did not include any limitations to melting point in any range and the specification discloses a broader range is suitable for hot melt adhesive composition.  The recited melting point limitation was only added by amendment (December 18, 
Appellant then argues evidence of criticality for the claimed melting point is present in Table 2 of the specification (Brief, page 18, 1st paragraph – page 19, 1st paragraph).  Appellant states, “it is the range that is claimed that captures the unexpected result that is supported by the examples provided therein” (Brief, page 20, 1st paragraph).  In response, first, Appellant does not clarify what the “unexpected result” is other than previously stating the recited melting temperature is itself unexpected.  Second, the data in Table 2 evidences the claimed melting point range of lower than 90°C, but does not establish any criticality therefore or evidence any unexpected results achieved therefrom.  Specifically, the data does not compare the claimed melting point range with a melting point range of greater than 90°C.  None of the comparative examples correspond to the Resconi invention.  In fact, the comparative examples also have melting points less than 90°C.  
Appellant argues there is no basis that allows a broader recited range in a specification “to act as a barrier for patentability for a narrower claimed range” (Brief, page 20, 1st paragraph).  In response, once a proper prima facie case of obviousness has been established, Appellants can rebut said case of obviousness by showing the criticality of the range. See MPEP 2144.05, III. Rebuttal of Prima Facie Case of Obviousness.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The Examiner agrees a disclosed broader range in itself does not “act as a barrier for patentability for a narrower 
Appellant argues the Resconi reference teaches away from the claimed invention since an objective of the reference is to have a high melting temperature of greater than 90°C (Brief, page 20, 2nd paragraph).  This argument is found unpersuasive since Resconi’s teaching of greater than 90°C would have suggested less than 90°C, such as 89.9°C, based on the reasonable expectation that the suggested value is so close to the disclosed value that the same desirable properties would be expected in either case. See Titanium Metals Corp. v. Banner. 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  The reference does not teach any negative repercussions result from having a melting point lower than 90°C, such as 89.9°C.  Nor, has Appellant evidenced any such negative repercussions.  
Appellant argues the Examiner’s reliance on In re Scherl is misplaced since the melting point property is not a characteristic of degree but an inherent critical property and the distinguishing characteristic of the 1-butene polymer (Brief, paragraph spanning pages 20-21- page 21, 2nd  paragraph).  In response, the In re Scherl was cited to stress the point that the broader melting point temperature allayed the argument of criticality of the narrower claimed range.  Specifically, In re Scherl states, “Other statements made in the specification together with examples cited therein are likewise clearly insufficient from the standpoint of factual evidence to establish a showing of critical superiority.”  Thus, applicant’s argument that a melting point of lower than 90°C for the 1-butene polymer is the critical and distinguishing characteristic of the claimed invention is not found persuasive in view of the specification’s teaching that the 
Regarding the Examiner’s reliance upon Titanium Metals and In re Woodruff, citing  unprecedential In re Patel, appellant argues said reliance is also misplaced due to different facts of each case at issue (Brief, page 22, 3rd paragraph and page 23, 1st paragraph).  Specifically, appellant argues in the present case there is no need to extrapolate what would be expected by the skilled artisan, as was needed in Titanium Metals, since both Resconi and the present application set the expectations of melting points, which do not overlap (Brief, paragraph spanning pages 22-23).  Additionally, with respect to Woodruff, appellant noted Resconi does not modify the disclosed range with a modifier, such as “about” or “nearly,” wherein extrapolation to a meaning beyond Resconi’s range would be unfair (Brief, paragraph spanning pages 23-24).  
In response, these arguments are found unpersuasive since as set forth above, the courts have held a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.  In re Peterson, citing Titanium Metals Corp. v. Banner.  See also In re Brandt, 886 F.3d 1171 (Fed. Cir. 2018), which discusses the difference in abutting ranges (present issue) versus Patel’s ranges (close but not abutting). “The Board found that the claimed range for the coverboard in the ‘858 application of ‘less than 6 pounds per cubic foot’ does not overlap with Griffin’s disclosed range of between 6 and 25 pounds per cubic foot.  While not overlapping, based on the examiner’s factual findings, the Board found that the difference in the ranges was ‘virtually negligible’ and ‘could not be smaller.’”  Note Brandt affirmed the Board’s finding of a prima facie case of obviousness for an abutting range and 
Appellant further discusses the unprecedential In re Patel case and asserts the facts are the same as the present rejection (Brief, page 24, 1st paragraph – page 25, 1st paragraph).  In particular, Appellant states, “there is no evidence that the difference in the property defined by the melting temperature is not meaningful, or that one of skill in the art would know to discard the limits set by Resconi” (Brief, page 25, 1st paragraph).  In response, it is reiterated that the two melting point ranges of the 1-butene copolymer are so close that a skilled artisan would expect the polyolefin compositions obtained from the 1-butene copolymer to behave similarly.  Additionally, there is nothing on record establishing that the minor difference in melting points (i.e., 89.9°C vs. 90.1°C) is actually meaningful or significant; Appellant has not met their burden of showing criticality for the claimed melting point, wherein such criticality results in significant and unexpected properties of said polyolefin composition in comparison to the prior art composition.  Furthermore, Resconi does not teach any negative repercussions result from melting points lower than 90°C, such as 89.9°C.  
Regarding the Examiner’s citation of In re Brandt, Appellant argues the Brandt rejection was based upon an obvious design choice and not a property inherent to a composition, as is the present case (Brief, page 26, 2nd paragraph).  Appellant argues the Examiner has not shown that melting temperature is an obvious design choice and that Resconi teaches said melting temperature is meaningful (Brief, page 26, 3rd paragraph). Appellant asserts the melting point of the 1-butene polymer is not a variable, as in the Brandt case (Brief, paragraph spanning pages 26-27 – page 27, 2nd paragraph).  In response, it is acknowledged that melting points are meaningful to polymers.  However, the difference between the low end of Resconi’s melting prima facie case of obviousness has been established and Appellant has not met their burden in rebutting said obviousness, such as by a showing of criticality for the claimed melting point range or other evidence of nonobviousness.  Therefore, Appellant’s arguments are found unpersuasive and the above rejection of the claims over Resconi are hereby maintained. 
With respect to the other prior art rejections, Appellant relies on the traversal of the primary Resconi reference and does not present any new arguments with respect to the secondary references (Brief, page 27, 3rd paragraph – page 28, 6th paragraph). Specifically, Appellant argues that Kanderski and Minami do not cure the deficiencies of the primary reference (Brief, page 28, 3rd paragraph).  In response, said argument is also unpersuasive since the secondary references need not teach such.  As set forth above, the claimed melting point is held to be obvious over the Resconi reference and thus, Kanderski and Minami need not teach modification of Resconi’s melting temperature.  Regarding the rejection of claim 6, Appellant reiterates the argument that Resconi, Kanderski, and Minami do not teach the claimed melting point and the Fink reference fails to cure this deficiency (Brief, page 28, 6th paragraph).  However, this argument is also found unpersuasive for the reasons of record.    





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 2, 2021 


Conferees:
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.